DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “apparatus surrounding three sides of the restraint” (claim 1) and “non-unitary” construction (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is finally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A non-unitary construction of the lever arm and the engagement portion is considered to add new matter. The lever arm and the engagement portion are disclosed as a unitary, integral article and Fig. 6 of the provision application 62/394,080, fails to remedy the deficiency.
Applicant is required to point out the support for this limitation. 

Claims 1-10 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the apparatus surrounds at least three sides of the buckle and/or restraint " in line 13, rendering the claim indefinite. It is unclear what the scope of the alternative language “and/or” is. If “restraint” are the belts, and restraint? The language as written is ambiguous. 
Claim 7 recites the limitation "Wherein the engagement portion and the lever arm are indirectly connected" in the last line, rendering the claim indefinite. It is unclear what is meant by “indirectly”, the parts as shown in the drawings, e.g., Fig. 1, are continuous and connected to each other to form an integral article. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “indirectly” in claim 7 is used by the claim to mean “non-straight,” while the accepted meaning is “not in direct, clear or obvious way.” The term is indefinite because the specification does not clearly redefine the term.
Claim 8 recites “non-unitary” construction in line 2, rendering the claim indefinite. It is unclear what “non-unitary” construction means, since the tool disclosed is unitary, even if it is made of several pieces coupled together.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soenen et al. (2016/0166014 “Soenen”).

    PNG
    media_image1.png
    290
    353
    media_image1.png
    Greyscale
Soenen discloses all of the limitations of claim 1, i.e., an apparatus 10 for assistive buckle release for facilitating the release of vehicular 5restraints interconnected with a buckle, said apparatus comprising 6an engagement portion 18 that creates a fixed position relative to the buckle Figs. 5A, B; 7 9a generally planar lever arm 20 connected to the engagement portion and independently movable relative thereto Figs. 5A, B, said 10lever arm comprising 11a basal side interior; 12a dorsal side exterior; 13a first end adjacent 18 disposed connected to the engagement portion; 14a second end adjacent 20 disposed projected at an extremity away from 15the engagement portion 18; 16a body section disposed from the first end to the second end Fig. 2; 17and 18a protuberance 16 projected from the basal side interior of the lever arm Fig. 2; wherein the apparatus surrounds at least three sides of the buckle top, angled side and lateral side, Figs. 5A,B and/or restraint and the lever arm moves independently relative to the engagement portion; 20wherein the assistive device facilitates release of the restraints interconnected 21with the buckle by increasing torque and/or pressure at the protuberance 22when applied in contact with a release button.
Regarding claim 2, Soenen meets the limitations, i.e., protuberance comprising actuator surface bottom surface of 16 configured to seat against the workpiece.
Regarding claim 3, Soenen meets the limitations, i.e., the apparatus of claim 1 wherein ends of the lever arm Fig. 2 6and engagement portion corners, Fig. 1 are rounded to prevent harmful contact.
 wherein the body section is 9disposed along an arc at least partially @14, Fig. 2.
Regarding claim 5, Soenen meets the limitations, i.e., the apparatus of claim 2 wherein the actuator surface 12is configured [0034], Fig. 5D to increase frictional engagement against the release button of the 13buckle.
Regarding claim 6, Soenen meets the limitations, i.e., the apparatus of claim 2 wherein at least a portion of 16the lever arm comprises a yielding elastic but low elasticity, polymeric overmold [0036].
Regarding claim 7, as best understood, Soenen meets the limitations, i.e., wherein the engagement portion 18 and the lever arm 20 are indirectly connected i.e., not straight, curved portion at the apex.
Regarding claim 8, as best understood, Soenen meets the limitations, i.e., wherein the lever arm and the engagement portion comprise a non-unitary construction.
Regarding claim 9, as best understood, Soenen meets the limitations, i.e., wherein the dorsal side of the lever arm  18 and the lever arm 20 between the location of the protuberance and the second end is flat or angular upper side of the arm 20 before first end of 14, and not curved.
Regarding claim 10, Soenen meets the limitations, i.e., wherein the width of the protuberance is less than the width of the lever arm at the tip, Fig. 3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 of U.S. Patent No. 10,994,396. Although the claims at issue are not identical, they are not patentably distinct from each other because for double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
In this case the reference claim 2 recite an apparatus for assisted buckle release comprising a U-shaped or C-shaped mid-portion 50; a planar first wing 30 projected anteriorly from one end of the mid-portion, said first wing comprising an outer surface disposed for contact with the hand of a user;  an inner surface;  a terminus 34 terminating the first wing distally disposed relative to the mid-portion, wherein the outer surface of the terminus is free of obstruction; an apical edge disposed endwise upon the terminus; a planar second wing 40 projected anteriorly from the other end of the mid-portion extending transversely C-shaped, said second wing comprising an outer surface disposed for contact with the hand of the user; an inner surface disposed facing the inner surface of the first wing; a terminus terminating the second wing distally disposed relative to the mid-portion; a protuberance 70 disposed projected from the 60 disposed between the inner surface of each of the first and second wings, said interstitial space sufficient to accommodate an existing buckle to position the protuberance in proximal contact with a release button effectuating release of the buckle;  wherein the device is fittable around the existing buckle to effectuate depression of the release button when the obstruction free terminus of the first wing and the terminus of the second wing are grasped and manually compressed towards each other. It is clear that all of the elements of the instant application claim 1 are to be found in the reference claim. The instant application claim 1 is anticipated by the reference claim 1. The difference between the instant application claim and the reference claim is that the reference claim recites additional elements, e.g., the outer surface of the terminus is free of obstruction. Thus the invention of the reference claim 1 is in effect a “species” of the generic invention recited in the instant application claim 1. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 1-6 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-6 of U.S. Patent No. 10,500,702. Although the claims at issue are not identical, they are not patentably distinct from each other because of the similar reasons indicated above, since reference claim 1 anticipates instant claim 1. 
Claims 1-6 are finally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,213,910. Although the claims at issue are not identical, they are not patentably distinct from each other because of the similar reasons indicated above, since reference claims 1, 9 and 12 each anticipates instant claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed March 01, 2021 have been fully considered but they are not persuasive. 
The argument regarding the 112 rejection of claim 7, that “indirectly” as a verb means not straight, is not persuasive, since the common meaning of indirectly is “not in a direct, clear or obvious way” and since arguments presented by the attorney cannot take place of the evidence. The arguments of counsel cannot take the place of evidence in the record. In re Schulze,346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). 
paragraph  [0038] and as such is at least capable of movement of a distal portion of the lever arm independent of the other parts. Note that any movement, however small, meets the claim, even though the movement may not be for actuation the tool.
The argument that Soenen tool cannot surround three sides of the buckle is not persuasive, since as it is clearly shown in Fig. 5A and B, the tool surrounds, at least partially, the top, the angle side and the lateral side.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
March 14, 2022						Primary Examiner, Art Unit 3723